           Case 1:21-cv-04362-JPC Document 53 Filed 08/02/21 Page 1 of 2



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                               WRITER'S DIRECT DIAL NO.
                                                                                                         (212) 849-7165

                                                                                             WRITER'S EMAIL ADDRESS
                                                                                  stephenneuwirth@quinnemanuel.com


August 2, 2021

The Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     Frank Brunckhorst III v. Eric Bischoff et al., Case No. 1:21-cv-04362-JPC

Dear Judge Cronan:

We represent Plaintiff Frank Brunckhorst III (“Plaintiff”) in the above-referenced action. Pursuant
to Rule 4.B of Your Honor’s Individual Rules, we submit this letter-motion seeking to file under
seal Plaintiff’s August 2, 2021 letter (“Response Letter”) responding to the July 30, 2021 pre-
motion letter (Dkt. 47) (the “Trustees’ Letter”), submitted by Defendants Richard Todd Stravitz
and Susan Stravitz Kemp (the “Trustees”).

We respectfully submit that Plaintiff’s Response Letter should be filed under seal, because it
summarizes and quotes from a confidential provision of the 1991 Boar’s Head Shareholder’s
Agreement (the “Shareholder’s Agreement”). As previously set forth in Plaintiff’s letter
concerning redactions to the Complaint (Dkt. 24) (applying Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 119–20 (2d Cir. 2006)), the Shareholder’s Agreement contains a confidentiality
designation on both the cover page and first page of the Agreement, and it also involved certain
non-parties to the lawsuit (who have previously kept such information confidential). The Court
previously entered an Order allowing certain information relating to Shareholder’s Agreement to
remain redacted (Dkt. 29). Consistent with that Order, the parties have previously treated the
Agreement as confidential. See Dkt. 47 (redacted version of the Trustees’ Letter); Dkt. 48 (letter
from Defendant Eric Bischoff, stating that he is filing his Answer, Counterclaim, and Cross-claim
under seal). Plaintiff has prepared a narrowly-redacted version of his Response Letter, attached to
this letter-motion. These narrow redactions are limited to the confidential terms of the
Shareholder’s Agreement, and also are consistent with Plaintiff’s previous redactions to the
Complaint (Dkt. 1) and the redactions applied by other parties. Dkt. 47 (Trustees’ Letter); Dkt. 49
(Defendant Bischoff’s Answer, Counterclaim, and Cross-claim). The unredacted portions of the
Response Letter provide sufficient information for the public to ascertain the nature, scope, and
facts of the parties’ dispute.
         Case 1:21-cv-04362-JPC Document 53 Filed 08/02/21 Page 2 of 2




For the foregoing reasons, it is respectfully submitted that Plaintiff’s Response Letter should be
filed under seal, and the narrowly redacted version of the letter filed on the public docket.1



Respectfully submitted,

/s/ Stephen R. Neuwirth

Stephen R. Neuwirth


                                          This request is granted.



                                          SO ORDERED.
                                                                       ___________________________
                                          Date: August 2, 2021
                                                                       JOHN P. CRONAN
                                                New York, New York     United States District Judge




1
    Plaintiff understands that Your Honor’s Individual Rules require a meet and confer prior to
filing under seal. However, Plaintiff has not had an opportunity to meet and confer with the other
parties to the above-captioned action, or with the other parties to the Shareholder’s Agreement,
concerning his proposed redactions, because Plaintiff prepared his response letter over the
weekend. The Trustees’ Letter was filed on Friday evening, July 30, 2021, and Plaintiff is filing
his Response Letter this morning, Monday, August 2, 2021. As set forth above, however,
Plaintiff’s proposed redactions are consistent with Plaintiff’s previous Court-approved redactions
to the Complaint as well as the other parties’ recent filings, as detailed above.
                                                 2
